PER CURIAM:
On February 18, 1986, at approximately 8:45 P.m., the claimant was operating his 1983 Shelby Charger in a southerly direction on State Route 18 a quarter of a mile south of Bias Branch. Bias Branch is about eight miles from Madison, Boone County. Claimant's vehicle, in an attempt to avoid an oncoming vehicle, struck a pothole. A tire and an aluminum wheel were damaged in the amount of $375.12.
The claimant testified that this incident occurred at dusk. It had been raining earlier, but was not raining at this time. He was travelling at a speed of approximately 40 miles per hour. He stated that there were quite a few holes in this area. He travelled this section of road every day and admitted that the hole had probably been there the day before this incident. The claimant suggested that his father had contacted respondent before this incident regarding the potholes. Although the respondent may have had actual notice of the poor condition of this road, the claimant was familiar with the route and should have taken precautions necessary to avoid striking the hole in the road [Matthew v. Dept. of Highways, CC-85-172 (1986)].
It is the opinion of the Court that although the respondent may have been negligent, the negligence of the claimant was equal to or greater than that of the respondent. The Court therefore denies the claim.
Claim disallowed.